Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Therese Hendricks on 3/3/2022.

The application has been amended as follows: 
Claims 1-31: Cancelled
Claims 32-38: Previously Presented
Claim 39: Cancelled
Claims 40-41: Previously Presented

Claim 42: 
The system of claim 32, wherein the common graphical user interface further receives data from the injection molding machine that transmits injection molding machine-based process data relating to the barrel  and/or the material in the barrel that is being processed and then fed to an inlet to a manifold.

Claims 43-50: Previously Presented

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to a system, method and non-transitory computer-readable medium for monitoring a plurality of injection molding systems. Specifically, system data is received from a plurality of local tool-based controllers that are in different injection molding systems in different geographic locations, the system data including the states of system parameters including at least one of: a valve pin controller / position sensor; temperature controller, mold controller, and mold cooling controller, and the data is stored. Next a common GUI is displayed of the system data, including routines for setting up and monitoring the local tool-based controllers. The common GUI further includes: a content item for hot runner temperatures, an item for mold cycles, an item for valve gates, an item for mold tool maintenance, an item for mold quality, and an item for mold temperatures. The closest prior art is Chen, Brandon (see Final Rejection of 1/6/2022), and Stone (2014/0367892). Chen teaches a GUI for monitoring and controlling a single IMS using data from a plurality of tool-based controllers, as well as displaying mold temperatures. Brandon teaches monitoring a plurality of IMSs, and a display for maintenance. Stone teaches data for an IMS including hot runner temperatures, mold cycles, valves, and quality (see para. 0002, 0008, 0025). However, they do not disclose a common view including all six claimed items. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174